Citigroup Funding Inc. January 06, 2012 Medium-Term Notes, Series D No. 2012 - MTNDG0174 Filed Pursuant to Rule 424(b)(2) Registration Nos. 333-172554 and 333-172554-01 STRUCTURED INVESTMENTS Opportunities in International Equities 500,000 ELKS® Based Upon the American Depository Shares Representing the Class A Ordinary Shares of Baidu, Inc. Due August 13, 2012 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of American Depository Shares (“ADSs”) of the underlying equity (or, at your option, the cash value of those ADSs) at maturity if the trading price of the underlying equity is less than or equal to the downside threshold price at any time on any trading day (whether intra-day or at the close of trading on any day) from but excluding the pricing date to and including the valuation date. The value of these ADSs may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity.
